                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         BATESVILLE DIVISION

DENNIS HUTCHINSON,                                                     PLAINTIFF
ADC #143206

v.                        CASE NO. 1:19-CV-00103 BSM

DOUG REEVES, et al.                                                  DEFENDANTS

                                      ORDER

      After de novo review of the record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 7] is adopted, and all defendants

except Doug Reeves are dismissed.

      IT IS SO ORDERED this 28th day of January 2020.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
